Bullard, J.,

delivered the opinion of the court.
The defendants being sued as endorsers of a promissory note, rely upon the want of a regular protest, and due notice to them.
In the progress of the trial, the plaintiff offered in evidence a document purporting to be a copy of a notarial protest and certificate of notice. Its introduction was opposed on the ground that the original ought to be produced or accounted for; and that the copy of the certificate did not appear to have been recorded by the notary, nor to have been signed by two witnesses. These objections were overruled, the protest admitted, and the defendant took his bill of exceptions. It is the opinion of this court, that the judge did not err. The act of 1837, concerning protests and notices to drawers and endorsers, authorizes notaries to add a certificate to their protests, stating the manner in which any notices of protest to drawers and endorsers were served or forwarded, and it provides that “whenever they shall have done so, a certified copy of such protest and certificate shall be evidence of all matters therein stated.”
The certificate of service appears to have been attested by two witnesses. Their names appear in the copy, and we are to presume that they signed the original. It is, therefore, not important 1o inquire whether the act of 1837 'repealed that of 1831, in this particular. See 1 Moreau’s Digest, 96.
But it is contended, that the notices given in this case, as it appears by the certificate, are not such as the law requires to bind the endorsers. The proof is that the notices were put into the post-office at St. Francisville, directed to them as of West Feliciana, St. Francisville; that they lived at between seven and eight miles from town ; that they were in the habit of getting their letters there, and that there is no *395post-office nearer to their residence. This appears to us sufficient notice, under the second section of the act of 1827, which provides that when the party to be notified does not' reside in the town or city where the protest shall be made, then it shall be the duty of the notary to put into the nearest post-office, a notice of such protest to such drawer, acceptor, and endorsers, or others, addressed to them at their domicil, or usual place of residence. Ibid.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed, with costs.